Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 1 of 13 Page ID #:1




 1 KAZEROUNI LAW GROUP, APC
     David J. McGlothlin, Esq. (SBN: 253265)
 2 david@kazlg.com
     Mona Amini, Esq. (SBN: 296829)
 3 mona@kazlg.com
     245 Fischer Avenue, Unit D1
 4 Costa Mesa, CA 92626
     Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
 6 THE CONSUMER PROTECTION FIRM, PLLC
     Heather H. Jones, Esq. (*Pro Hac Vice forthcoming)
 7 4030 Henderson Blvd.
     Tampa, FL 33629
 8 Telephone: (813) 500-1500;
     Facsimile: (813) 435-2369
 9 Email: heather@theconsumerprotectionfirm.com

10 Attorneys for Plaintiff,
     Andrew Dravecz
11
12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14 ANDREW DRAVECZ,                                  Case No.:
15                            Plaintiff,            COMPLAINT FOR DAMAGES FOR
                                                    VIOLATIONS OF:
16         vs.
                                                      I.   THE TELEPHONE
17 WESTLAKE SERVICES, LLC d/b/a                            CONSUMER PROTECTION
     WESTLAKE FINANCIAL SERVICES,                          ACT, 47 U.S.C. § 227, ET SEQ.
18 LLC,                                              II.   THE FAIR CREDIT
                                                           REPORTING ACT, 15 U.S.C. §
19                            Defendant(s).                1681, ET SEQ.
                                                    III.   INVASION OF PRIVACY
20
                                                    JURY TRIAL DEMANDED
21
22
23
24 //
25 //
26 //
27 //
28 //

                                                  1
                                              COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 2 of 13 Page ID #:2




 1                                   INTRODUCTION
 2        1.     The United States Supreme Court eloquently captured our country’s
 3 sentiment stating, “Americans passionately disagree about many things. But they are
 4 largely united in their disdain for robocalls.” (William P. Barr v. American
 5 Association of Political Consultants 2020 U.S. LEXIS 3544, (U.S. July 6, 2020).
 6        2.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
 7 scourge of modern civilization. They wake us up in the morning; they interrupt our
 8 dinner at night; they force the sick and elderly out of bed; they hound us until we
 9 want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator

10 Hollings presumably intended to give telephone subscribers another option: telling
11 the autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d
12 1242, 1256 (11th Cir. 2014). Despite the penalties put in place over 29 years ago,
13 robocall abuse continues to skyrocket.
14        3.     Plaintiff, Andrew Dravecz (“Plaintiff”), alleges that Defendant,
15 Westlake Services, LLC, d/b/a Westlake Financial Services, LLC (“Westlake” or
16 “Defendant”), robocalled him approximately 100 times in stark violation of the
17 Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), and is
18 subject to liability for Invasion of Privacy (“IOP”).
19        4.     In addition, Defendant falsely reported the tradeline to national credit
20 reporting agencies, not merely as owed, but as delinquent, while failing to investigate
21 Plaintiff’s valid disputes, thereby violating Plaintiff’s rights under the Fair Credit
22 Reporting Act, 15 U.S.C. 1681, et seq. (“FCRA”).
23        5.     Robocalls are very inexpensive to make. As was noted in a Senate
24 hearing on the subject: “With such a cheap and scalable business model, bad actors
25 can blast literally tens of millions of illegal robocalls over the course of a single day
26 at less than 1 cent per minute.” Stopping Fraudulent Robocall Scams: Can More Be
27 Done?: Hearing Before the Subcomm. on Consumer Prot., Prod. Safety, and Ins. of
28 the S. Comm. on Commerce, Sci., and Transp., 113 Cong. 113-117 (2013) (statement

                                              2
                                          COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 3 of 13 Page ID #:3




 1 of Lois Greisman, Assoc. Director, Division of Marketing Practices, Bureau of
 2 Consumer Protection, Federal Trade Commission).
 3        6.    The TCPA was enacted to prevent companies like Westlake from
 4 invading American citizens’ privacy and prevent illegal robocalls.
 5        7.    Congress enacted the TCPA to prevent real harm. Congress found that
 6 "automated or pre-recorded calls are a nuisance and an invasion of privacy, regardless
 7 of the type of call" and decided that "banning" such calls made without consent was
 8 "the only effective means of protecting telephone consumers from this nuisance and
 9 privacy invasion." Pub. L. No. 102-243, §§ 2(10-13) (Dec. 20, 1991), codified at 47

10 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012)
11 (“The Act bans certain practices invasive of privacy”).
12        8.    According to findings by the FCC—the agency Congress vested with
13 authority to issue regulations implementing the TCPA—such calls are prohibited
14 because, as Congress found, automated or prerecorded telephone calls are a greater
15 nuisance and invasion of privacy than live solicitation calls, and such calls can be
16 costly and inconvenient.     The FCC also recognized that wireless customers are
17 charged for incoming calls whether they pay in advance or after the minutes are used.
18        9.    This private cause of action is a straightforward provision designed to
19 achieve a straightforward result.     Congress enacted the law to protect against
20 invasions of privacy that were harming people. The law empowers each person to
21 protect his own personal rights. Violations of the law are clear, as is the remedy.
22 Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 650 (4th Cir.2019)
23                            JURISDICTION AND VENUE
24        10.   Jurisdiction and venue for purposes of this action are appropriate and
25 conferred by 28 U.S.C. §1331.
26        11.   Violations described in the Complaint occurred while Plaintiff was in
27 Denver, Colorado.
28

                                             3
                                         COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 4 of 13 Page ID #:4




 1        12.    Defendant’s corporate office is located in Los Angeles, California where
 2 it conducts regular and systematic business activities such that venue is proper in
 3 California. Thus, personal jurisdiction is established.
 4        13.    Venue is proper in the United States District Court for the Central
 5   District of California pursuant to 28 U.S.C. § 1391 because the conduct complained
 6   of herein occurred within this judicial district and many of the acts and transactions
 7   giving rise to this action occurred in this district because Defendant:
 8               (a) Is authorized to conduct business in this district and has intentionally
 9                  availed itself of the laws and markets within this district;
10               (b) Does substantial business within this district;
11               (c) Is subject to personal jurisdiction in this district because it has availed
12                  itself of the laws and markets within this district; and,
13               (d) The harm to Plaintiff occurred within this district.
14                                         PARTIES
15        14.    Plaintiff is a natural person and is currently a citizen of the State of New
16 Jersey, currently residing in Westville, New Jersey.
17        15.    Plaintiff is an “alleged debtor” and “consumer” as that term is defined
18 under 15 U.S.C. § 1681a(c).
19        16.    Defendant is a California Limited Liability Company with a
20 headquarters or principal place of business located in Los Angeles, California.
21 Defendant is “person” as defined by 47 U.S.C. § 153 (10).
22        17.    Defendant is a lender that is regularly involved in the acquisition and
23 servicing of prime to sub-prime automotive retail installment contracts. Westlake
24 Services offers auto finance, equity loans, and other financial products to consumers
25 throughout the United States.
26        18.    Defendant is a furnisher of information as contemplated by FCRA
27 sections 1681s-2(a) & (b), in that it regularly and in the ordinary course of business
28

                                               4
                                           COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 5 of 13 Page ID #:5




 1 furnishes information to one or more consumer reporting agencies about consumer
 2 transactions or experiences with any consumer.
 3                              FACTUAL ALLEGATIONS
 4        19.    Plaintiff incorporates the above paragraphs by reference as though fully
 5 stated herein.
 6        20.    At various and multiple times prior to this action, Defendant contacted
 7 Plaintiff in attempt to collect an alleged outstanding debt.
 8        21.    Plaintiff is the regular user and carrier of the cellular telephone number
 9 at issue, (856) 842-XXXX.

10        22.    Plaintiff was the “called party” during each phone call subject to this
11 lawsuit.
12        23.    Defendant intentionally harassed and abused Plaintiff on numerous
13 occasions by calling multiple times during one day, with such frequency as can
14 reasonably be expected to harass, including calling over 50 times within a 30 day
15 period.
16        24.    All telephonic communications by Defendant or its affiliates,
17 subsidiaries, or agents of Defendant to Plaintiff’s cellular telephone were made using
18 an “automatic telephone dialing system” (“ATDS”) or an artificial or prerecorded
19 voice as defined by 47 U.S.C. § 227(b)(l)(A).
20        25.    “Express consent” is narrowly construed by the Courts.
21        26.    It is Defendant’s burden to prove they had “express consent” per the
22 TCPA to call the Plaintiff on his cell phone using an “automatic telephone dialing
23 system” (ATDS).
24        27.    It is the Defendant’s burden to prove they had “express consent” per the
25 TCPA to call the Plaintiff on his cell phone using an ATDS for each account they
26 were calling on.
27        28.    Defendant was put on notice Plaintiff did not want the Defendant
28 contacting him.

                                              5
                                          COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 6 of 13 Page ID #:6




 1        29.    Defendant was told repeatedly that Plaintiff was unable to make
 2 payments at that time, due to losing his job as a result of the COVID-19 pandemic.
 3        30.    Plaintiff expressly revoked any express consent Defendant may have
 4 mistakenly believed it had for placement of telephone calls to Plaintiff’s
 5 aforementioned cellular telephone number by the use of an ATDS or a pre-recorded
 6 or artificial voice.
 7        31.    Defendant attempted to collect a debt from the Plaintiff by this campaign
 8 of telephone calls.
 9        32.    Defendant made at least one hundred (100) calls to (856) 842-XXXX.
10        33.    Each call the Defendant made to (856) 842-XXXX in the last four years
11 was made using an ATDS.
12        34.    Each call the Defendant made to the Plaintiff’s cell phone was done so
13 without the “express permission” of the Plaintiff.
14        35.    Each call the Defendant made to the Plaintiff was made using an ATDS
15 or using a “prerecorded voice” as specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).
16        36.    The Ninth Circuit U.S. Court of Appeals has held that an ATDS “means
17 equipment which has the capacity—(1) to store numbers to be called or (2) to
18 produce numbers to be called, using a random or sequential number generator—and
19 to dial such numbers automatically (even if the system must be turned on or triggered
20 by a person).” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir.
21 2018); Duran v. La Boom Disco, Inc., 955 F.3d 279, 285 (2d. Cir. 2020) (same);
22 Allan v. Pa. Higher Educ. Assistance Agency, No. 19-2043 (6th Cir. Jul. 29, 2020)
23 (same).
24        37.    Plaintiff repeatedly requested the Defendant to stop calling his cell
25 phone, however, the Defendant continued to make calls.
26        38.    Plaintiff’s conversations with the Defendant putting them on notice that
27 he did not want more phone calls were ignored.
28        39.    Defendant has recorded at least one conversation with the Plaintiff.
                                              6
                                          COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 7 of 13 Page ID #:7




 1        40.     Defendant has recorded numerous conversations with the Plaintiff.
 2        41.     Defendant has made approximately one hundred (100) calls to Plaintiff’s
 3 aforementioned cellular telephone number since in or about March of 2020 which
 4 will be established exactly once Defendant turns over their dialer records.
 5        42.     Despite actual knowledge of their wrongdoing, the Defendant continued
 6 the campaign of abusive robocalls.
 7        43.     Defendant has been sued in federal court where the allegations include
 8 calling an individual using an ATDS after the individual asked for the calls to stop.
 9        44.     Moreover, "wireless customers [like Plaintiff] are charged for incoming
10 calls whether they pay in advance or after the minutes are used."          In re: Rules
11 Implementing the TCPA of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone
12 calls harmed Plaintiff by depleting the battery life on his cellular telephone, and by
13 using minutes allocated to Plaintiff by his cellular telephone service provider.
14        45.     In the last 3 years, the Defendant has had 584 complaints reported to the
15 Better Business Bureau (BBB), of which 273 of those complaints are classified as
16 being related to “Billing/Collection Issues.”        See https://www.bbb.org/us/ca/los-
17 angeles/profile/collections-agencies/westlake-financial-services-1216-13009156.
18        46.     Since January 2017, Defendant has had 251 complaints classified under
19 “communications tactics” filed against it with the Consumer Financial Protection
20 Bureau         (“CFPB”).        See      consumerfinance.gov/data-research/consumer-
21 complaints/search.
22        47.     Westlake is infamous for preying on unsophisticated consumers and for
23 violating federal and state consumer protection laws while engaging in unfair and
24 illegal debt collection tactics. Their widespread illegal conduct caught the attention
25 of the CFPB and Westlake was ordered to pay consumers $44 million dollars in relief
26 for      its    widespread       unlawful     debt      collection    activities.   See
27 http://files.consumerfinance.gov/f/201509_cfpb_consent-order-westlake-services-
28 llc.pdf (the “Order”).

                                              7
                                          COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 8 of 13 Page ID #:8




 1        48.    As part of the Order, the CFPB mandated Westlake to cease its unlawful
 2 and illegal debt collection activities and overhaul its business practices.      Despite
 3 being ordered by the federal government to clean up its act, Westlake continues to
 4 abuse customers, like Plaintiff, on a regular and systematic basis.
 5        49.    Defendant regularly profits from breaking the law which acts as an
 6 incentive to continue violating the TCPA and other state and federal statutes.
 7        50.     Plaintiff expressly revoked any consent Defendant may have
 8 mistakenly believed it had for placement of telephone calls to Plaintiff’s
 9 aforementioned cellular telephone by the use of an ATDS or a pre-recorded or

10 artificial voice immediately upon Defendant’s placement of the calls.
11        51.    None of Defendant’s telephone calls placed to Plaintiff were for
12 “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).
13        52.    Defendant willfully or knowingly violated the TCPA with respect to the
14 Plaintiff.
15        53.    By effectuating these unlawful phone calls, Defendant has caused
16 Plaintiff the very harm that Congress sought to prevent—namely, a "nuisance and
17 invasion of privacy."
18        54.    Defendant’s aggravating and annoying phone calls trespassed upon and
19 interfered with Plaintiff’s rights and interests in his cellular telephone and cellular
20 telephone line, by intruding upon Plaintiff’s seclusion.
21        55.    Defendant’s phone calls harmed Plaintiff by wasting his time and
22 negatively affecting his credit.
23        56.    Defendant falsely reported the tradeline to national credit reporting
24 agencies, not merely as owed, but as delinquent, while failing to investigate
25 Plaintiff’s valid disputes, thereby violating Plaintiff’s rights under the Fair Credit
26 Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).
27
28

                                              8
                                          COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 9 of 13 Page ID #:9




 1        57.      Defendant failed to review all relevant information provided by Plaintiff
 2 in the dispute to the credit reporting agencies, as required by and in violation of 15
 3 U.SC. § 1681s-2(b)(1)(B).
 4        58.      Defendant failed to conduct a reasonable investigation with respect to
 5 the disputed information as required by 15 U.SC. § 1681s-2(b)(1)(A) by failing to
 6 remove all of the disputed and incorrect information, and failing to notate, as
 7 required, Plaintiff’s dispute as required by 15 U.S.C. §1681s-2(a)(3).
 8        59.      Due to Defendant’s failure to reasonably investigate Plaintiff’s disputes,
 9 Defendant further failed to correct and update Plaintiff’s information as required by

10 15 U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
11 information related to Plaintiff in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
12        60.      By inaccurately reporting account information after notice and
13 confirmation of its errors, Defendant failed to take appropriate measures as required
14 by 15 U.S.C. § 1681s-2(b)(1)(D); and, (E).
15        61.      Defendant’s inaccurate and negative reporting to national credit
16 reporting agencies damaged Plaintiff’s credit and negatively impacted Plaintiff’s
17 credit score.
18                                          COUNT I
19                      Violation of the TCPA, 47 U.S.C. § 227, et seq.
20        62.      Plaintiff incorporates the paragraphs above as though fully restated
21 herein.
22        63.      The foregoing acts and omissions constitute violations of the TCPA by
23 Defendant, including but not limited to violations of 47 U.S.C. § 227(b)(l).
24        64.      Defendant knowingly or willfully violated the TCPA with respect to the
25 Plaintiff each time they called the Plaintiff after he revoked his consent to be called
26 by them using an ATDS or pre-recorded voice.
27        65.      Defendant repeatedly placed non-emergency telephone calls to the
28 wireless telephone number of Plaintiff using an automatic telephone dialing system or

                                                9
                                            COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 10 of 13 Page ID #:10




 1 prerecorded or artificial voice without Plaintiff’s prior express consent in violation of
 2 federal law, including 47 U.S.C § 227(b)(1)(A)(iii).
 3        66.    As a result of Defendant’s violations of the TCPA, Plaintiff is entitled to,
 4 inter alia, a minimum of $500.00 in statutory damages for each violation of the
 5 TCPA, or $1,500 for each violation committed willfully or knowingly, pursuant to 47
 6 U.S.C. § 227(b)(3).
 7       67.     Plaintiff is also entitled to, and does seek, injunctive relief prohibiting
 8 Defendant, Westlake, from violating the TCPA in the future pursuant to 47 U.S.C. §
 9 227(b)(3).

10                                        COUNT II
11                   Violations of the FCRA, 15 U.S.C. § 1682, et seq.
12      68.      Plaintiff incorporates the paragraphs above as fully restated herein.
13      69.      The foregoing acts and omissions by Defendant constitute numerous and
14 multiple violations of the FCRA.
15      70.      Westlake’s conduct was willful and intentional, or, alternatively, was
16 engaged in with a reckless disregard for consumer rights.
17      71.      As a result of each and every negligent violation of the FCRA, Plaintiff
18 is entitled to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable
19 attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2), from Defendant.
20      72.      As a result of each and every knowing or willful violation of the FCRA,
21 Plaintiff is entitled to actual damages or damages of not less than $100 and not more
22 than $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A); punitive damages as the court
23 may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorney’s fees and
24 costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendant.
25                                       COUNT III
26                   (Invasion of Privacy – Intrusion Upon Seclusion)
27      73.      Plaintiff incorporates the paragraphs above as fully restated herein.
28

                                             10
                                          COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 11 of 13 Page ID #:11




 1      74.      Defendant through its collection conduct, has repeatedly and
 2 intentionally invaded Plaintiff’s privacy.
 3      75.      All of the calls made to Plaintiff’s cell phone by Defendant were
 4 unreasonable and highly offensive invasions of Plaintiff’s right to privacy.
 5      76.      Defendant’s persistent calls to his cellular phone eliminated Plaintiff’s
 6 right to be left alone.
 7      77.      Defendant’s collection calls disrupted Plaintiff’s privacy, disrupted
 8 Plaintiff’s sleep, disrupted Plaintiff during mealtimes and continually frustrated and
 9 annoyed Plaintiff.

10      78.      These persistent collection calls eliminated the peace and solitude that
11 the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff
12 went with his cellular phone.
13      79.      By repeatedly calling his cellular phone, Plaintiff had no escape from
14 these collection calls either in his home or when he left the home.
15      80.      By persistently dialing Plaintiff’s cellular phone without prior express
16 consent, Defendant invaded Plaintiff’s right to privacy and caused Plaintiff to suffer
17 concrete and particularized harm.
18      81.      Defendant’s harassing collection conduct and tactic of repeatedly dialing
19 Plaintiff on his cellular telephone after requests to stop is highly offensive to a
20 reasonable person.
21      82.      Defendant intentionally intruded upon Plaintiff’s solitude and seclusion.
22      83.      As a result of Defendant’s action or inaction, Plaintiff has been
23 damaged.
24      84.      Plaintiff seeks an award of actual damages, special damages, and
25 punitive damages for Defendant’s Invasion of Privacy in an amount to be determined
26 at trial; and injunctive relief enjoining Defendant from continued or further invasion
27 of Plaintiff’s privacy.
28

                                             11
                                          COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 12 of 13 Page ID #:12




 1                                  PRAYER FOR RELIEF
 2      WHEREFORE, Plaintiff prays that judgment be entered against Defendant as
 3 follows:
 4      • An Order declaring Defendant’s conduct, as alleged above, was in violation
 5            of the TCPA;
 6      • Injunctive relief pursuant to 47 U.S.C. § 227(b)(3)(A) prohibiting such
 7            conduct and violations of the TCPA in the future;
 8      • Statutory damages of $500.00 for each and every one of Defendant’s
 9            violations of 47 U.S.C. § 227(b)(1)(A) pursuant to 47 U.S.C. § 227(b)(3);
10      • Statutory damages of $1,500.00 for each and every one of Defendant’s
11            knowing and/or willful violations of 47 U.S.C. § 227(b)(1)(A) pursuant to 47
12            U.S.C. § 227(b)(3);
13      • An Order declaring Defendant’s conduct, as alleged above, was in violation
14            of the FCRA;
15      • An award of actual damages, in an amount to be determined at trial or
16            damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
17            against Defendant for each incident of willful noncompliance of the FCRA;
18      • An award of punitive damages, as the Court may allow pursuant to 15 U.S.C.
19            § 1681n(a)(2), against Defendant for each incident of willful noncompliance
20            to the FCRA;
21      • An award for costs and reasonable attorney’s fees, pursuant to 15 U.S.C. §
22            1681n(a)(3), against Defendant for each incident of negligent noncompliance
23            of the FCRA;
24      • A finding that Defendant is liable for Invasion of Privacy;
25      • An award of actual damages, special damages, and punitive damages for
26            Defendant’s Invasion of Privacy in an amount to be determined at trial;
27      • Injunctive relief enjoining Defendant from continued or further invasion of
28            Plaintiff’s privacy; and
                                              12
                                           COMPLAINT
Case 2:21-cv-00987-AB-RAO Document 1 Filed 02/02/21 Page 13 of 13 Page ID #:13




 1       • Any and all other relief that this Court deems just and proper.
 2                            DEMAND FOR JURY TRIAL
 3        Plaintiff hereby demands a trial by jury pursuant to Federal Rule of Civil
 4 Procedure 38(b) on all claims so triable.
 5
 6
 7 Dated: February 2, 2021                     Respectfully submitted,
 8                                             KAZEROUNI LAW GROUP, APC
 9

10                                       By:      s/ Mona Amini
                                                  MONA AMINI, ESQ.
11                                                Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            13
                                         COMPLAINT
